       Case 19-00472-JJG-7                 Doc 20-1        Filed 04/24/19           EOD 04/24/19 02:02:48                 Pg 1 of 2

                                                        Notice Recipients
District/Off: 0756−1                           User: admin                           Date Created: 04/24/2019
Case: 19−00472−JJG−7                           Form ID: b318                         Total: 62


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee        ustpregion10.in.ecf@usdoj.gov
tr          Gregory S. Fehribach          mjurkiewicz@thefehribachgroup.com
aty         Ryan S. Wright          ecf@ryanscottwright.com
                                                                                                                          TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Keith Edward Lucas         328 Farmhouse Lane Apt B             Greenwood, IN 46143
jdb         Diane Marie Lucas         328 Farmhouse Lane Apt B            Greenwood, IN 46143
15168325 Abigail Lucas          445 W. Jefferson          Greenwood, IN 46143
15168326 American Arbitration Association             Chicago Regional Office         150 N. Michigan Avenue, Suite
            3050       Chicago, IL 60601
15168327 Barton Farms Apartments             1630 Saddle Ln         Greenwood, IN 46143
15168329 Capital One          15000 Capital One Dr          Richmond, VA 23238
15168328 Capital One          Attn: Bankruptcy          Po Box 30285          Salt Lake City, UT 84130
15168330 Certegy Check Services, Inc.           P.O. Box 30296          Tampa, FL 33630
15168331 ChexSystems            Attn: Consumer Relations          7805 Hudson Road, Suite 100           Saint Paul, MN 55125
15168332 Comenity Bank/kingsize             Attn: Bankruptcy        Po Box 182125           Columbus, OH 43218
15168333 Comenity Bank/kingsize             Po Box 182789         Columbus, OH 43218
15168334 Comenitybank/meijer             Attn: Bankruptcy        Po Box 182273           Columbus, OH 43218
15168335 Comenitybank/meijer             Po Box 182789         Columbus, OH 43218
15168336 Comenitycapital/tytard           Attn: Bankruptcy Dept          Po Box 182125          Columbus, OH 43218
15168337 Comenitycapital/tytard           Po Box 182120          Columbus, OH 43218
15168338 Early Warning Services, LLC             16552 N 90th St         Scottsdale, AZ 85260
15168339 Educational Credit Management Corp.              PO Box 16408           Saint Paul, MN 55116
15168340 Equifax Credit Information Services, Inc           P.O. Box 740241          Atlanta, GA 30374
15168341 Exeter Finance Corp           Po Box 166008          Irving, TX 75016
15168342 Exeter Finance Corp           Po Box 166097          Irving, TX 75016
15171627 Exeter Finance LLC            AIS Portfolio Services, LP         4515 N Santa Fe Ave. Dept. APS            Oklahoma City,
            OK 73118
15168343 Experian          475 Anton Blvd.          Costa Mesa, CA 92626
15168344 G. L. A. Collection Company             Attn: Bankruptcy         Po Box 588          Greensburg, IN 47240
15168345 G. L. A. Collection Company             Po Box 991199          Louisville, KY 40269
15168347 IMC Credit Services, LLC             6955 Hillsdale Ct        Indianapolis, IN 46250
15168346 IMC Credit Services, LLC             Attn: Bankruptcy        Po Box 20636           Indianapolis, IN 46220
15168348 Indiana Attorney General            302 West Washington Street           IGCS 5th Floor        Indianapolis, IN
            46204
15168350 Indiana Department Of Workforce Devlpmnt               10 N. Senate Ave. SE105−Legal Support              Indianapolis, IN
            46204−2277
15168349 Indiana Department of Revenue              Bankruptcy Section, Room N−203             100 North Senate
            Avenue        Indianapolis, IN 46204
15168351 Internal Revenue Service           Centralized Insolvency Operation          P.O. Box 7346          Philadelphia, PA
            19101−7346
15168352 Internal Revenue Service           Mail Stop SB380         575 N Pennsylvania St           Indianapolis, IN
            46204−1526
15168353 Kohls/Capital One           Kohls Credit         Po Box 3120          Milwaukee, WI 53201
15168354 Kohls/Capital One           N56 W 17000 Ridgewood Dr              Menomonee Falls, WI 53051
15168355 Med−1 Sol           517 Us Highway 31 N            Greenwood, IN 46142
15168357 Midland Funding            2365 Northside Dr Ste 30         San Diego, CA 92108
15168356 Midland Funding            2365 Northside Dr Ste 300          San Diego, CA 92108
15168358 National Arbitration Forum            P.O. Box 50191         Minneapolis, MN 55405−0191
15168359 New Hampshire Higher Ed/Granite State Mg               Attn: Bankruptcy          Po Box 2097         Concord, NH
            03302
15168360 New Hampshire Higher Ed/Granite State Mg               Po Box 3420          Concord, NH 03302
15168362 Phoenix Financial Services. Llc           8902 Otis Ave Ste 103a          Indianapolis, IN 46216
15168361 Phoenix Financial Services. Llc           Po Box 361450          Indianapolis, IN 46236
15168363 Recovery Management Systems Corporation                25 S.E. Avenue, Suite 1120          Miami, FL 33131
15168364 Santander Consumer USA               Attn: Bankruptcy        Po Box 961245           Fort Worth, TX 76161
15168365 Santander Consumer USA               Po Box 961245         Ft Worth, TX 76161
15168366 Social Security Administration           Chicago Regional Office           PO Box 8280         Chicago, IL
            60680−8280
15168367 TeleCheck Services, Inc.           5251 Westheimer          Houston, TX 77056
15168369 Toyota Financial Services           111 W 22nd St         Oakbrook, IL 60521
15168368 Toyota Financial Services           Attn: Bankruptcy         Po Box 8026          Cedar Rapids, IA 52409
15168370 TransUnion Consumer Solutions               P.O. Box 2000         Crum Lynne, PA 19022−2000
15168371 Transword Systems, Inc            FKA NCO Financial Systems, Inc.)            507 Prudential Rd         Horsham, PA
            19044
15168987 U.S. Attorney's Office          10 W Market St Ste 2100           Indianapolis IN 46204−3048
     Case 19-00472-JJG-7               Doc 20-1        Filed 04/24/19         EOD 04/24/19 02:02:48               Pg 2 of 2
15168373   U.S. Department of Education        500 W. Madison Street, Suite 1427        Region V        Chicago, IL
           60661
15168372   U.S. Department of Education        Bankruptcy Dept        PO Box 65128         Saint Paul, MN 55165
15168374   U.S. Department of Education        LBJ − Dept of Education Building        400 Maryland Avenue,
           SW        Washington, DC 20202
15168375   U.S. Dept of Housing & Urban Development          Indianapolis Field Office      575 N Pennsylvania Street, Suite
           655       Indianapolis, IN 46204−1524
15168377   US Deptartment of Education/Great Lakes         2401 International Lane       Madison, WI 53704
15168376   US Deptartment of Education/Great Lakes         Attn: Bankruptcy        Po Box 7860        Madison, WI
           53707
15168378   Verizon Wireless        Attn: Verizon Wireless Bankruptcy Admini         500 Technology Dr, Ste 550      Weldon
           Spring, MO 63304
15168379   Verizon Wireless        National Recovery Operations       Minneapolis, MN 55426
                                                                                                                 TOTAL: 59
